Opinion by
Cole, J.
The only witness was the assistant secretary and office manager of the petitioning corporation, who testified he instructed the brokers to enter at United States value, which he himself computed, in lieu of the invoice prices. The broker followed instructions but the appraiser used cost of production as his basis, which resulted in an advance over the entered value. The case was appealed to reappraisement (Reappraisement 135350-A), which case was incorporated herein. From the record as presented the court wa,s satisfied of the good faith of the petitioner, the evidence offered reflecting a very diligent effort by the importer. The petition was therefore granted.